          Case 2:19-cv-02002-JCJ Document 55 Filed 06/03/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESSICA RAMSAY                               :         CIVIL ACTION
                                             :
                                             :
                                             :
                       v.                    :
                                             :
NATIONAL BOARD OF MEDICAL                    :         NO. 19-cv-2002
EXAMINERS                                    :
                                             :

                                       ORDER


       AND NOW this 3rd day of June 2021, it is hereby ORDERED that a settlement

conference in the above-captioned matter has been scheduled for August 20, 2021 at 10:00 a.m.

All parties necessary to settle the case or delegate(s) with full authority must attend this

conference, unless excused by this court in advance.

       Instructions for video\telephonic conferencing will follow, if necessary.



                                             BY THE COURT:


                                             /s/ Carol Sandra Moore Wells
                                             CAROL SANDRA MOORE WELLS
                                             UNITED STATES MAGISTRATE JUDGE
